FILED
                           NOT FOR PUBLICATION                                 FEB 11 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTHONY CLARKE,                                  No. 11-56635

              Plaintiff - Appellant,             D.C. No. 2:05-cv-04448-MMM-
                                                 FFM
  v.

G. BROWN,                                        MEMORANDUM*

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                           Submitted February 4, 2013**
                              Pasadena, California

Before: O’SCANNLAIN, TROTT, and CLIFTON, Circuit Judges.

       Appellant Clarke appeals the district court’s grant of summary judgment in

favor of Brown, the medical technical assistant responsible for scheduling doctors’

appointments at the Lancaster State Prison where he was housed. Clarke averred


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that Brown was deliberately indifferent to his pain and medical condition when she

turned him away from an appointment to see a doctor on July 28, 2003 and did not

promptly process his request for another appointment.

      As correctly recognized by the district court, Clarke submitted no admissible

evidence whatsoever that Brown acted with actionable deliberate indifference to

his medical needs. Clarke admitted he had no idea why his appointment was

cancelled and did not provide any evidence to contradict Brown’s claim that he

was turned away for legitimate reasons, i.e., the appointments that day had been

over-scheduled. Clarke’s assertions that Brown’s behavior was in retaliation for

complaints he had filed against prison staff, and that her actions were done to

deliberately obstruct his medical request, amount to rank speculation and would

not support a verdict in his favor. Additionally, Clarke failed to offer evidence that

the delay in treatment he attributed to Brown’s behavior caused Clarke any harm.

The pain he complained about was not alleviated when he saw the doctor eleven

days later -- by his own account it continued unrelieved for another six years -- so

the brief delay did not cause him any injury. Thus, his evidence was insufficient to

create a genuine issue of fact, and summary judgment against him as a matter of

law was appropriate.




                                          2
      Furthermore, the district court did not abuse its discretion when it denied

Clarke’s “Motion to Access.”

      AFFIRMED.




                                         3